Citation Nr: 1036828	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-06 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, generalized 
anxiety disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to service connection for depression.

The Veteran was scheduled to appear before the Board at the RO in 
St. Petersburg, Florida on March 11, 2009.  However, by a 
statement received by the RO in February 2009, the Veteran 
cancelled his appearance.  As such, the Veteran's request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2010). 


FINDING OF FACT

The most probative evidence of record indicates that the 
Veteran's acquired psychiatric disorder, to include major 
depressive disorder, generalized anxiety disorder, and bipolar 
disorder, was not incurred in or aggravated by service, did not 
manifest to a compensable degree within one year of separation 
from service, and did not preexist service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include major depressive 
disorder, generalized anxiety disorder, and bipolar disorder, was 
not incurred in or aggravated by military service, nor may it be 
presumed as such.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Veteran was notified in a February 2006 VCAA letter, before 
the initial adjudication of the claim, of the evidence not of 
record that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his claim.  
He was informed that VA would attempt to review his claim and 
determine what additional information was needed to process his 
claim, schedule a VA examination if appropriate, and obtain 
service, VA, or private treatment records as indicated.  

A March 2006 VCAA letter also informed the Veteran as to the 
appropriate disability rating or effective date to be assigned.  
Since the Board has concluded that the preponderance of the 
evidence is against the claim on appeal, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  The purpose behind the notice requirement has 
been satisfied and the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes: (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service treatment records or other records relevant to 
active duty and VA or VA- authorized treatment records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Veteran was afforded VA examinations in March 2006 and April 
2008, and the Board obtained an expert opinion in March 2010.  

As to VA's duty to assist in obtaining relevant treatment 
records, the Board notes that by the February 2006 VCAA letter, 
the Veteran was asked to send VA any treatment records in his 
possession.  The Veteran was notified that if he wanted VA to 
obtain the records for him, he should complete and return a VA 
Form 21-4142, Authorization and Consent to Release Information.  
He was notified that he must give VA enough information about the 
evidence; in this case, private treatment records, so that VA can 
request it from the person or agency that has it.  He was 
informed that it was his responsibility to make sure VA received 
all requested non-federal records.  In June 2006, the Veteran 
submitted two VA Forms 21-4142 for private hospitals.  He 
identified the hospital name and address, dates of treatment, and 
conditions treated for each hospital.  In a statement dated in 
September 2006, the Veteran requested additional time to get 
treatment records from a family health clinic.  The Veteran did 
not identify the address of the clinic, the dates of treatment, 
or the conditions treated, nor did he authorize VA to obtain the 
records.  To date, the Veteran has not submitted private 
treatment records from the family health clinic to which he 
referred in September 2006.  In July 2010, the Veteran submitted 
a copy of a May 1990 authorization for the family health clinic 
to release records to another private agency.  

The Board notes that VA will make reasonable efforts to obtain 
relevant records not in the custody of a federal department or 
agency.  However, the claimant must cooperate fully with VA's 
reasonable efforts to obtain such records.  The claimant must 
provide enough information to indentify and locate the existing 
records, including the person, company, agency, or other 
custodian holding the records; the approximate time frame covered 
by the records; and in the case of treatment records, the 
condition for which treatment was provided.  Further, the 
claimant must authorize the release of such records in a form 
acceptable to the custodian, if appropriate.  38 C.F.R. § 
3.159(c) (2010).

In this case, the Veteran, in September 2006, represented to VA 
that he would submit private treatment records from the family 
health clinic.  He did not sufficiently identify the family 
health clinic or provide other required information, to include 
the dates of treatment and the condition treated, nor did he 
authorize VA to obtain such records.  The Veteran was notified of 
the requirements for VA to obtain his private treatment records 
in February 2006 and complied with such in June 2006, related to 
the two above-referenced hospitals.  The July 2010 submission of 
a May 1990 authorization between two private agencies, and not 
directed to VA, did not meet the requirements for VA to obtain 
his private treatment records from the family health clinic.   

Also, the Veteran's parents, in a statement dated in May 2006 
statement, reported that the Veteran sought private treatment 
after his separation from service from physicians he had seen 
since childhood.  Records from the identified private treatment 
providers are not associated with the claims file.  The Veteran, 
the claimant in this case, as opposed to his parents, who offered 
lay statements on the Veteran's behalf, did not request in any 
way that VA attempt to obtain such records, identify the dates of 
treatment or conditions treated, authorize VA to obtain such 
records, or assert that he was treated for the condition on 
appeal by any private physicians upon his return home from 
service.  Significantly, during the appellate period the Veteran 
has consistently denied seeking psychiatric treatment prior to 
his 1987 hospitalization.  

The Board finds, based on the foregoing, that the Veteran failed 
to provide the required information necessary for VA to obtain 
his private treatment records from a family health clinic, failed 
to authorize VA to obtain such records, and represented to VA 
that he would submit such records.  The Board also finds that the 
Veteran's parents, and the Veteran, failed to provide the 
required information necessary to VA to obtain his private 
treatment records from identified physicians and failed to 
authorize VA to obtain such records.  Thus, the Board finds that 
all identified, authorized, and available post-service treatment 
records relevant to the issue on appeal have been requested or 
obtained.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further action 
is necessary under the mandate of the VCAA.

Service Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. §§ 
101(16), 1110, (West 2002); 38 C.F.R. § 3.303 (2010); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection for certain chronic diseases, including 
psychosis, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
However, under 38 C.F.R. § 3.384, the term "psychosis" is 
defined so as to include brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical condition, 
psychotic disorder not otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder, and substance-induced psychotic disorder.  
During the appellate period, the Veteran's major depressive 
disorder and bipolar disorder have been diagnosed to include 
psychotic features.  Further, the Veteran has been diagnosed with 
psychotic disorder, by history.  Thus, the Board will examine the 
evidence of record to determine if the Veteran's acquired 
psychiatric disorder manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp 2010); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2010).

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3- 2003.  A pre-
existing disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Where a combat wartime veteran alleges he suffers disability due 
to an injury incurred during combat service, 38 U.S.C.A. § 
1154(b) (West 2002) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, 
the Veteran served during wartime; however, he does not assert 
that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The first requirement for service connection, evidence of a 
current disability, has been met.  There is no dispute that the 
Veteran has an acquired psychiatric disability.  During the 
appellate period, he has been diagnosed with major depressive 
disorder, generalized anxiety disorder, and bipolar disorder.  

The first question in this case arises from the second 
requirement for service connection, medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  

The Veteran's service treatment records are silent for complaint, 
treatment, or diagnosis of a psychiatric disorder.  Report of 
Medical Examination, dated in January 1973 and conducted for the 
purpose of separation from service, is silent for any psychiatric 
abnormality.  The Veteran's service separation document, his DD-
214, indicates that he was discharged from service because he 
demonstrated dependency or hardship.

In a statement dated in February 2006, the Veteran provided an 
exhaustive recitation of his claimed in-service history of 
psychiatric symptoms.  In pertinent part, he reported that his 
depression began shortly after he joined the Navy at the thought 
of leaving his close-knit family.  He reported that at recruit 
training he feared the swimming test and such caused more 
depression, anxiety, and fear.  He reported that when he found 
out that he was going to be stationed in the Republic of Vietnam, 
he was more depressed; however, such eased somewhat when he found 
out that he was not going to be stationed there.  He reported 
that he was depressed and anxious when he found out that he was 
going to be stationed in Japan.  He reported that while on the 
harbor defense team, he became very depressed over the diesel 
smell, and that he started to have some suicidal depression.  He 
reported that he became more depressed and anxious while thinking 
of getting badly hurt if he fell from the tower he had to climb.  
He reported that he grew weary and depressed while working on an 
assignment that required 24 hours on-duty followed by 24 hours 
off-duty.  He reported that he was depressed and anxious that he 
was so far away from his family when he found out that his father 
needed knee surgery and had lost his new job.  He reported that 
he was discharged in order to help his family.  

While the Veteran described many instances during service wherein 
he felt depressed, anxious, fearful, tense, and suicidal, the 
Board finds that there is no evidence of a combination of 
manifestations sufficient to identify a disease entity, 
specifically, an acquired psychiatric disorder, during service.  
38 C.F.R. § 3.303(b).  Thus, chronicity is not established and 
the Board finds that the second requirement for service 
connection, medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury, is 
not met.  

While no chronic psychiatric disorder was diagnosed in service, 
as discussed above, service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Record of psychiatric hospitalization dated in May 1987 indicates 
that the Veteran was treated for his first psychotic episode and 
that precipitant factors were financial problems, pressures from 
his studies to become a minister, waiting to adopt a child, and 
not having a full time job.  The Veteran's wife reported that she 
had noticed subtle changes in his behavior one and one-half 
months prior.  The Veteran reported symptoms beginning in October 
1986.  He was diagnosed with a psychotic break with an underlying 
affective disorder of unipolar depression, probably situational 
and most symptomatic since October.  

Private treatment records dated in March 2006 indicate that the 
Veteran underwent a medical evaluation for state disability 
purposes.  The Veteran complained of major depressive disorder 
and generalized anxiety disorder, which he has had for the past 
11 years; however he also reported that he was never able to 
function properly.  He was diagnosed at that time with major 
depressive disorder and generalized anxiety disorder, as well as 
psychotic disorder by history.  In April 2006, he underwent 
additional evaluation.  At that time, he dated his symptoms of 
depression, anxiety, hallucinations, and suicidal ideas to his 
1987 hospitalization and denied evident precipitants.  

In a statement dated in May 2006, the Veteran's parents asserted 
that the Veterans major depressive disorder started with his 
hardship discharge from service.  They reported that the Veteran 
tried to get a transfer to a post closer to home when he received 
notice that they needed help.  They reported that the Veteran was 
not discharged for five or six months.  Specifically, they assert 
that the Veteran's major depressive disorder was incurred when 
the Navy did not discharge him at an earlier time.  

VA treatment records dated in February 2008 indicate that the 
Veteran reported that he has had suicidal thoughts since getting 
out of the service.  Additional records dated at that time 
indicate that the Veteran stated that he now had suicidal thought 
and ideation and stated that he had a clear understanding that 
such will allow him to get his evaluation for his compensation 
and pension examination.  Additional records dated at that time 
indicate that the Veteran stated that he had suicidal ideation, 
but stressed that he was not actively suicidal.  He reported that 
he has had suicidal thoughts for the past 40 years and has been 
under psychiatric care for the past 20 years.  The Veteran 
reported that he wanted it documented that his symptoms began 
while he was in the Navy.  

In February 2008, the Veteran sought VA psychiatric evaluation.  
He asked the examiner if he was a psychiatrist and reported that 
he had an appeal with the Board and was trying to get his 
compensation raised.  He reported that all he needed was for the 
Board to see that the VA physician had seen, analyzed, and 
diagnosed the Veteran.  The Veteran reported that what he wanted 
was for his disability to go up.  The physician reported that the 
Veteran's main complaints were chronic depression, decreased 
sleep, auditory hallucinations, and recurrent suicidal ideation 
for over 40 years.  The Veteran reported that he has had 
posttraumatic stress disorder since a trauma in the Navy.  The 
Veteran reported that he was far from home, always under constant 
stress, was unable to talk to his parents on the phone, and went 
through the extreme trauma of depression, anxiety, and suicidal 
thinking.  The Veteran reported that his first instance of 
psychiatric treatment was the time of his 1987 psychiatric 
hospitalization.  Subsequent to mental status examination, the 
physician diagnosed the Veteran with bipolar disorder, severe, 
with psychotic features, and anxiety disorder, not otherwise 
specified.  The examiner noted that the Veteran declined VA 
psychiatric treatment. 

The Veteran maintains that he has experienced psychiatric 
symptoms, specifically, suicidal thoughts, continuously since 
service.  The Veteran is competent to describe his symptoms.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  However, after service, there is no 
record of complaint of or treatment for psychiatric symptoms 
until May 1987, 14 years after separation from service.  

Although symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  Here, 
we find that an assertion of chronicity and/or continuity is less 
reliable than the findings at service separation and the silence 
of the record for 14 years after separation from service.  It is 
significant that that the time of the Veteran's May 1987 
psychiatric hospitalization, he did not report in-service 
psychiatric symptoms or continuous symptoms thereafter.  In fact, 
report of treatment in May 1987 indicates that the Veteran 
himself reported the onset of symptoms in October 1986 and his 
wife reported subtle changes one and one-half months prior to the 
hospitalization.  The report of treatment also indicates that the 
precipitant factors of the psychotic episode were financial and 
family problems.  In medical evaluations completed for the 
purpose of state disability benefits, dated in March 2006 and 
April 2006, the Veteran again did not report in-service 
psychiatric symptoms or continuous symptoms thereafter.  In fact, 
while the Veteran reported, in March 2006, that he had never been 
able to function normally, he also complained of depression and 
anxiety for the past 11 years.  In April 2006, he dated his 
symptoms to his May 1987 hospitalization.  It was not until 
February 2008, well into the appellate period, that the Veteran 
went to great lengths to represent to VA physicians that his 
psychiatric symptoms began during service and continued 
thereafter.  

In weighing the conflicting evidence provided by the Veteran at 
various times, the point in time in which the evidence was 
created is important because a recounting of an event which is 
closer to the time that event occurred is naturally less likely 
to be diluted by the shortcomings of human memory.  Thus, the 
contemporaneousness of the May 1987, March 2006, and April 2006 
accounts are significant.  Furthermore, because the Veteran was 
seeking medical treatment, it seems likely that he would report 
the event carefully and accurately so that the treating physician 
would have a fully-informed history of the injury and provide 
appropriate treatment.  In contrast, when the Veteran presented 
his assertions to VA and VA physicians, he was seeking VA 
benefits rather than medical treatment.  The Board is of course 
cognizant of possible self interest which any veteran has in 
promoting a claim for monetary benefits.  The Board may properly 
consider the personal interest a claimant has in his or her own 
case, but the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See Pond 
v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Simply put, the Board 
finds that the January 1973 report of service separation physical 
examination, the May 1987 report of psychiatric hospitalization, 
and the March 2006 and April 2006 reports of medical evaluation, 
are more convincing than the Veteran's statements made in support 
of a claim for monetary benefits.

In so finding that the Veteran's assertion of chronicity and/or 
continuity is less reliable than the findings at service 
separation and the silence of the record for fourteen years after 
separation from service, the Board does not hold that 
corroboration is required.  Rather, we find the Veteran's 
assertions to be not credible and thus less probative evidence 
than the contemporaneous record at separation from service and 
thereafter.

Assuming arguendo that there was probative evidence of record 
indicating that the Veteran's acquired psychiatric disorder was 
incurred during service, or that there was continuity of 
symptomatology, the Board turns to a discussion of whether the 
third requirement for service connection, medical evidence of a 
nexus, or causal relationship, is met.

On this issue, there are a number of medical opinions of record.  
An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

On VA examination in March 2006, the Veteran reported that his 
first psychiatric treatment was at the time of his 1988 "nervous 
breakdown."  The Board notes here, for clarity, that the 
Veteran's first psychotic episode took place in 1987, not 1988.  
The examiner noted that such breakdown appeared to be in reaction 
to his wife leaving him.  The examiner noted that the Veteran was 
hospitalized again in 1990 after a failed attempt at 
reconciliation with his wife.  The examiner noted the Veteran's 
private psychiatric treatment for major depressive disorder and 
generalized anxiety disorder, and the prescription medication 
regimen for such.  The examiner noted that the Veteran denied a 
history of suicide attempts, but reported that he began to think 
about suicide while in the Navy. The Veteran reported a 10-year 
history of depression but also reported that while his service 
treatment records were silent for such, his depression began 
during service.  The examiner noted that the Veteran presented 
him with a copy of his service separation form and pointed out 
that he was discharged for hardship.  The examiner noted that the 
Veteran interpreted such to mean that he was having problems 
while in service and that his psychiatric disorder is thus 
service-connected.  Subsequent to review of the Veteran's claims 
file and mental status examination, the examiner diagnosed the 
Veteran with major depressive disorder and generalized anxiety 
disorder, mild to moderate.  The examiner opined that the 
Veteran's psychiatric disorder is not related to service.  She 
reasoned that there was no evidence that the Veteran's depression 
originated in the Navy.

In a letter dated in May 2006, Dr. R. opined that the Veteran's 
depressive disorder might have started as a direct result of his 
dependency or hardship discharge from service.    

On VA examination in April 2008, the Veteran reported his in-
service in the same manner as described above.  The Veteran, 
however, described his childhood to include difficulty with 
alcoholic parents and early sexual abuse.  The Veteran reported 
that he held a job prior to service.  He reported that during 
service he was disciplined for possessing prohibited reading 
material.  The Veteran reported that he was caught stealing 
pornography in 1990 and 1997, and was caught stealing alcohol in 
2002, without legal consequences.  Subsequent to review of the 
Veteran's claims file and mental status examination, the 
physician diagnosed the Veteran with bipolar disorder and 
generalized anxiety disorder.  The examiner opined that the 
Veteran's condition is less likely as not caused by or the result 
of his dependency discharge from service.  The examiner opined 
that the Veteran's condition was present prior to such stressor 
and may have represented a full-blown presentation of the 
previous condition.    

The Board sought an expert opinion as to the issue at hand, 
whether the Veteran's acquired psychiatric disorder was incurred 
in or related to service.  Also, due to the results of the April 
2008 VA examination, the Board determined that it was necessary 
to inquire as to whether there was clear and unmistakable 
evidence of record to support the conclusion that the Veteran's 
acquired psychiatric disorder existed prior to his entry into 
service, and if so, whether such was aggravated by service.  

In a response dated in March 2010, the physician, subsequent to 
review of the Veteran's claims file, opined that there was no 
clear and unmistakable evidence that the Veteran's acquired 
psychiatric disorder preexisted his entry to the service.  He 
reasoned that there is no evidence of psychiatric care, or 
general medical care noting psychiatric symptoms, prior to 
service.  He further reasoned that without such evidence, he 
could look to the Veteran's history for evidence of loss of 
mental, emotion, or behavioral function, or legal problems, as 
suggestive of early psychiatric problems.  He noted that he did 
not find such evidence.  The physician noted the Veteran's April 
2008 statement wherein he reported that he never had a mental 
illness during childhood; that he was an average student, 
obtaining an associate's degree and a bachelor's degree; was 
gainfully employed until 1987; and was married for over 16 years.  
The physician noted that review of the Veteran's psychosocial 
history revealed him to be very functional until 1987.  

In his response, the physician also opined that it is not as 
likely as not that the Veteran's acquired psychiatric disorder is 
causally related to an incident, injury, or disease during 
service, including his dependency and hardship discharge.  He 
reasoned that there was no evidence of a clear in-service 
incident causing his psychiatric problems.  The physician noted 
Dr. R.'s May 2006 letter wherein he opined that the Veteran's 
depressive disorder might have started as a direct result of his 
dependency and hardship discharge.  The physician noted that 
while going home to take care of his parents might have been 
stressful, the issue was that his parents were having trouble, 
not the Veteran.  He opined that while there is no evidence that 
this event caused him significant psychological distress, such 
might certainly have.  He also reasoned that even if there was a 
documented in-service incident, two factors do not support the 
conclusion that his psychiatric disorder is related to service.  
First, the Veteran functioned fairly well for about 14 years 
until his first hospitalization.  Second, the Veteran was not 
diagnosed or treated for a psychiatric disorder until 1987, 14 
years after service.  The physician reasoned that, in most cases, 
problems of this nature would have manifested much sooner.   

As to the VA opinion rendered in March 2006, the Board finds that 
such is of limited probative value.  While the VA examiner had 
the opportunity to review the Veteran's claims file and conducted 
a history and mental status examination, she failed to provide a 
rationale for her opinion that the Veteran's acquired psychiatric 
disorder is not related to service, beyond that of reporting that 
there was no evidence that such originated in the Navy.

As discussed above, Dr. R. opined, in May 2006, that the 
Veteran's depressive disorder might have started as a direct 
result of his dependency or hardship discharge from service.  Dr. 
R. did not provide a rationale for his opinion, nor did he 
indicate that he reviewed pertinent clinical records or the 
Veteran's claims file.  Also, Dr. R. offered a speculative nexus 
opinion, as he did not opine that the Veteran's depressive 
disorder was as likely as not or at least as likely as not the 
direct result of his dependency or hardship discharge.  Instead 
Dr. R. used the word "might."  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (finding that a medical opinion that stated "may" 
also implied "may not" and was therefore speculative).
 
The review of a veteran's claims file, as it pertains to 
obtaining an overview of a veteran's medical history, is not a 
requirement for private medical opinion, and such opinion may not 
be discounted solely because the private clinician did not review 
the claims file.  Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).

In this case, however, review of the Veteran's claims file would 
have provided Dr. R. with the opportunity to observe and comment 
upon the Veteran's normal psychiatric findings at the time of his 
separation from service and his statements made during his 
hospitalization in May 1987 regarding the recent onset of his 
psychiatric symptoms.    

Based on the foregoing, Dr. R.'s lack of a rationale for his 
opinion and review of the pertinent clinical records, as well as 
his use of speculative language, the Board finds that Dr. R.'s 
opinion is of little probative value.  

As to the VA opinion rendered in April 2008, the Board finds that 
such is of limited probative value.  While the VA examiner had 
the opportunity to review the Veteran's claims file and conducted 
a history and mental status examination, his opinion that the 
Veteran's condition was less likely as not caused by or the 
result of his dependency discharge from service and was present 
prior to such stressor and may have represented a full-blown 
presentation of the previous condition, is not clear.  It appears 
to the Board that the examiner intended to opine that the 
Veteran's acquired psychiatric disorder existed prior to entry 
into service.  It is not clear whether the examiner further 
intended to opine that the Veteran's reported in-service symptoms 
represented a full-blown presentation of a previous condition or 
whether the Veteran's current acquired psychiatric disorder 
represented such.  The issue is further confused by the fact that 
the examiner indeed opined that the Veteran's acquired 
psychiatric condition was less likely as not caused by or the 
result of his dependency discharge from service.  The Board is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the medical 
evidence of record.  Smith v. Brown, 8 Vet. App. 546 (1996); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, because the 
Board is unable to determine the nexus opinion the examiner 
intended to convey, his opinion is of little probative value.  

Thus, the Board finds that the most probative medical opinion of 
record is the one rendered in March 2010.  The opportunity to 
review relevant facts related to the Veteran's case history and 
the complete rationale provided for the opinion rendered in March 
2010, accord this opinion, that the Veteran's acquired 
psychiatric disorder did not preexist service, nor is it related 
to service, or any aspect thereof, more probative value than the 
other nexus opinions of record.
The Veteran is competent to report that he felt depressed, tense, 
scared, and anxious during service.  There is no evidence that 
such competent statements are not credible.  However, there is no 
evidence of record indicating that the Veteran has the medical 
expertise to diagnose a complex medical condition, in this case, 
an acquired psychiatric disorder to include major depressive 
disorder, generalized anxiety disorder, and bipolar disorder.  
Further, while the Veteran's parents are competent to report what 
they observed regarding the Veteran's mental status, there is no 
evidence of record indicating that they have the medical 
expertise to diagnose a complex medical condition.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is 
evidence provided by a person who has personal knowledge derived 
from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay 
evidence" is any evidence not requiring that the proponent have 
specialized education, training or experience, but is provided by 
a person who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.)  See 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (explaining that a layperson is competent to diagnose a 
medical condition "where the condition is simple, for example a 
broken leg," but not where the condition is complex, "for 
example, a form of cancer").  

On this issue, the Board notes that the Veteran is also competent 
to report that he experienced continuous psychiatric symptoms 
since separation from service.  However, as discussed above, the 
Board has found such competent statements to be not credible and 
thus less probative evidence than that of the contemporaneous 
treatment records.

Thus, the Board finds that the competent and credible lay 
statements of record, to the extent that they purport to offer 
evidence of a nexus between the Veteran's acquired psychiatric 
disorder and his service, are outweighed by the most probative 
medical opinion of record rendered in March 2010.  The March 2010 
medical opinion is accorded greater probative weight than the lay 
statements of record, because the former is based on greater 
medical knowledge and experience.  Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).

Based on the foregoing, the Board finds that the third 
requirement for service connection, a nexus between the claimed 
in-service disease or injury and the current disability, is not 
met and service connection is not warranted.  

Service connection may be granted when all the evidence 
establishes a nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, service 
connection is not warranted for an acquired psychiatric disorder 
on a direct basis.  The most probative evidence of record does 
not establish that the Veteran's acquired psychiatric disorder 
existed prior to entry into service or was incurred in or 
aggravated by his period of service.  Additionally, although the 
Veteran has been diagnosed with major depressive disorder and 
bipolar disorder, both to include psychotic features, there is no 
evidence that such manifested to a compensable degree within one 
year following active service.  Thus, service connection is not 
warranted for an acquired psychiatric disorder on a presumptive 
basis.  Further, as there is no clear and unmistakable evidence 
that the Veteran's acquired psychiatric disorder preexisted 
service, service connection for the same on the basis that such 
was aggravated by service is not warranted.









	(CONTINUED ON NEXT PAGE)





As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder, generalized anxiety disorder, 
and bipolar disorder, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


